Exhibit 10.2

CONSULTING AGREEMENT AND RELEASE

THIS CONSULTING AGREEMENT AND RELEASE (“Agreement”) is entered into this 17th
day of September, 2012, by and between THE WILLIAMS COMPANIES, INC., a Delaware
corporation (“Williams” or the “Company”), and PHILLIP D. WRIGHT (“Consultant”);

WHEREAS, Consultant has retired from the Company, effective April 1, 2012
(“Separation Date”); and

WHEREAS, Williams wishes to avail itself of Consultant’s knowledge, expertise,
and experience as a former Executive Officer of the Company by utilizing the
services of Consultant after his retirement; and

WHEREAS, Consultant is willing to provide services to Williams upon the terms
and conditions set forth below; and

WHEREAS, the Company has agreed to provide Consultant with those Company
Payments described in Paragraph 3 below in exchange for Consultant’s consulting
services and his comprehensive release and agreements concerning non-competition
and non-solicitation of the Company’s employees, and maintaining
confidentiality;

NOW, THEREFORE, in consideration of the mutual promises made herein and for
other good and valuable consideration, and intending to be legally bound, the
Company and Consultant hereby agree as follows:

1. Consulting Services.

(a) During the period beginning on the Effective Date (defined in Paragraph 5
below) and continuing through April 1, 2014 (the “Consulting Period”),
Consultant shall provide to Williams, including its subsidiaries and affiliates,
consulting services commensurate with his status and experience as a Williams
Executive Officer with respect to such matters as shall be reasonably requested
from time to time by the Chief Executive Officer of Williams or his or her
designee (the “Williams Representative”), provided that Consultant shall not be
required to provide such services during any period when he is unable to perform
due to his health.

(b) Consultant shall provide consulting services to Williams only as needed and
when reasonably requested by the Williams Representative, provided that, without
his prior consent, Consultant shall not be required to devote more than
thirty-five (35) hours in any calendar month to the performance of any
consulting services hereunder. Consultant agrees that in the event that
unanticipated business circumstances on the part of Williams necessitate his
devoting more than thirty-five (35) hours in any calendar month to performing
services under this Agreement, Consultant will obtain approval from the Williams
Representative and the Executive Officer Team member for whom the services



--------------------------------------------------------------------------------

are being provided prior to providing such services. Such approval shall be
given only upon (i) concurrence of such Williams Representative and the
Executive Officer Team member that such additional services are required to meet
Williams’ valid business needs and (ii) assurance that Consultant’s services
over the term of the Agreement will not exceed more than twenty percent (20%) of
the average level of services rendered by Consultant to Williams during the
thirty-six (36) month period immediately preceding the Separation Date.
Consultant shall determine the time and location at which he shall perform such
services, subject to the right of the Williams Representative to reasonably
request by advance written notice that such services be performed at a specific
time and at a specific location. Consultant shall honor any such request unless
he is unable to perform due to his health, or he has a conflicting business
commitment that would preclude him from performing such services at the time
and/or place requested by the Williams Representative, and in such
circumstances, shall make reasonable efforts to arrange a mutually satisfactory
alternative. Williams shall use its reasonable best efforts not to require the
performance of consulting services in any manner that unreasonably interferes
with any other business activity of Consultant.

(c) Consultant shall not, solely by virtue of the consulting services provided
hereunder, be considered to be an officer or employee of Williams or any of its
affiliates during the Consulting Period, and shall not have the power or
authority to contract in the name of or bind Williams or any of its affiliates.
Consultant shall at all times be treated as an independent contractor and shall
be responsible for the payment of all taxes with respect to all amounts paid to
him hereunder.

(d) This Agreement is personal to Consultant and all of the services required of
Consultant hereunder shall be performed personally by him.

2. Termination of Consulting Services. Williams may terminate the Consulting
Period at any time prior to April 1, 2014 by giving notice to Consultant in
accordance with Paragraph 20, but the parties agree and acknowledge that
Williams shall only be entitled to a pro-rata refund of the Initial Company
Payment (defined in Paragraph 3 below) in the event that the Agreement is
terminated solely for cause, which shall be limited to either (i) the conviction
of Consultant of a felony which has a substantial effect on Williams’ business
or reputation, or (ii) the continual and repeated failure of Consultant to
perform the services required of him hereunder, after written notice of the
alleged failures and an opportunity to cure has been given. Consultant may only
terminate this Agreement due to a material breach hereof by Williams.

3. Company Payments. In accordance with the Company’s normal pay cycle, but not
earlier than eight (8) days following Consultant’s execution of this Agreement
and provided that Consultant does not exercise his right to revoke this
Agreement as set forth in Paragraph 5 below, the Company shall pay Consultant
the sum of Two Hundred Fifty Thousand Dollars ($250,000.00) (“Initial Company
Payment”). A second payment of Two Hundred Fifty Thousand Dollars ($250,000.00)
(“Final Company Payment”) shall be paid on April 1, 2014 (the Initial Company
Payment

 

2



--------------------------------------------------------------------------------

and the Final Company Payment being sometimes referred to herein individually as
a “Company Payment” and jointly as the “Company Payments”), provided that if the
Agreement is terminated by Williams or Consultant in accordance with Paragraph 2
above prior to April 1, 2014, Consultant shall forfeit all right to receive any
portion of the Final Company Payment.

The Company Payments shall be paid in exchange for Consultant’s performing the
services described herein, and in exchange for Consultant’s covenants and
promises contained in this Agreement, including, but not limited to,
Consultant’s covenants not to compete and not to solicit. Each of the Company
Payments described above shall be considered a separate payment for purposes of
Section 409A of the Internal Revenue Code of 1986, as amended, and the
regulations and other guidance promulgated thereunder.

Consultant acknowledges and agrees that:

(a) Company Payments made under this Agreement are in addition to and not in
lieu of any payment(s) and/or benefits Consultant is otherwise entitled to
receive under the terms of any of the Company’s policies, bonus plans, or any
other correspondence regarding the terms and conditions of his employment, and
Consultant agrees that the Company has paid Consultant all compensation to which
he may be entitled through the Separation Date for all work performed and all
accrued, unused paid time off, including, but not limited to, all salary, bonus,
and expense reimbursement; and

(b) Except as provided in Paragraph 6 below, Consultant shall not be entitled to
receive any other compensation, bonuses or benefits provided to Williams
employees in exchange for the services provided by Consultant during the
Consulting Period or any time thereafter. However, Williams will reimburse
Consultant for reasonable and necessary travel expenses, including costs for
transportation, meals and lodging that Consultant may incur in connection with
his performance of services under this Agreement. All requests for reimbursement
shall be submitted with appropriate documentation not later than December 31,
2014 and shall be reimbursed not later than December 31, 2015.

(c) If a Company Payment could be made in either of two (2) calendar years, it
will be made in the latter year.

4. Release. In consideration of the Company Payments and other benefits provided
hereunder, Consultant, for himself, his attorneys, and his heirs, executors,
administrators, successors and assigns, does hereby fully, finally and forever
release and discharge Company and its subsidiaries, affiliates, predecessors,
successors and assigns and their respective officers, directors, employees,
representatives, agents and fiduciaries, de facto or de jure or benefit plans
(“Released Parties”) of and from any and all charges, claims, actions (in law or
in equity), suits, demands, losses, expenses, damages, debts, liabilities,
obligations, disputes, proceedings, or any other manner of liability (known or
unknown) including, but not limited to, (a) any claims for wrongful discharge,
retaliatory discharge (including but not limited to any claim for alleged
failure

 

3



--------------------------------------------------------------------------------

to perform an illegal act), fraud, breach of contract, constructive discharge,
negligence, intentional infliction of emotional distress, defamation, invasion
of privacy, public policy, tort, unpaid wages, or any other claim grounded in
contract, tort, public policy, or common law; and (b) any claims arising from,
in whole or in part, the employment relationship between the Company or one of
its subsidiaries or affiliates and Consultant or the termination thereof which
exist, or have heretofore accrued, fixed or contingent, known or unknown,
including (but not limited to) claims based upon age, sex, race, national
origin, disability, requests for and/or utilization of leave, harassment,
retaliation, or any other violation of any equal employment opportunity law,
ordinance, rule, regulation, or order, including but not limited to, claims
under the following:

 

  • Title VII of the Civil Rights Act of 1964, as amended;

 

  • The Civil Rights Act of 1991;

 

  • The Lilly Ledbetter Fair Pay Act of 2009;

 

  • Sections 1981 through 1988 of Title 42 of the United States Code, as
amended;

 

  • The Employee Retirement Income Security Act of 1974, as amended;

 

  • The Immigration Reform and Control Act, as amended;

 

  • The Americans with Disabilities Act of 1990, as amended;

 

  • The Age Discrimination in Employment Act of 1967, as amended (as more fully
explained in Paragraph 5 below);

 

  • The Workers Adjustment and Retraining Notification Act, as amended;

 

  • The Occupational Safety and Health Act, as amended;

 

  • The National Labor Relations Act, as amended;

 

  • The Labor Management Relations Act, as amended;

 

  • The Family and Medical Leave Act of 1993, as amended;

 

  • The Texas Human Rights Act;

 

  • The Oklahoma Anti-Discrimination Act, Okla. Stat., tit. 25, §§ 1101, et
seq.;

 

  • Any other federal, state or local civil or human rights law or any other
local, state or federal law, regulation or ordinance; or

 

  • Any allegation for costs, fees, or other expenses, including attorneys’
fees, incurred in these matters.

 

4



--------------------------------------------------------------------------------

Excluded from this Agreement are any claims that cannot be waived by law,
including but not limited to, the right to file a charge with or participate in
an investigation conducted by the EEOC or any applicable federal, state, or
local government agency. Consultant is waiving, however, his right to any
monetary recovery or relief should the EEOC or any other agency or commission
pursue any claims on his behalf. Consultant acknowledges and affirms that this
Agreement is in nature and character both general and specific and that the
specific descriptions and details hereinafter and hereinabove set forth do not
in any manner limit or otherwise affect the general nature and character of this
Agreement or the application thereof to Company and Consultant. This Agreement
does not release or discharge any claim or rights which might arise out of the
actions of the Company after the Effective Date.

5. Waiver of Claims under the Age Discrimination in Employment Act, as Amended.
Consultant understands that the Release set forth in Paragraph 4 above includes
a waiver of all claims he may have against any of the Released Parties, up to
the date this Agreement is executed by him, under the Age Discrimination in
Employment Act, as amended (the “ADEA”). Consultant further understands and
acknowledges the following:

 

  • The Company has provided him, at his option, twenty-one (21) days from the
date this Agreement was first presented to him in order to consider the
Agreement. Failure by Consultant to return to the Company an Agreement executed
by Consultant within twenty-two (22) days from the date this Agreement was first
presented to him will void the Agreement and Consultant will forfeit any right
to accept the terms and conditions hereof or to receive any payment hereunder;

 

  • He understands that the ADEA is a federal statute that prohibits
discrimination on the basis of age in employment, benefits, and benefit plans;

 

  • He understands that, through this Agreement, he is waiving, releasing, and
forever giving up any and all claims under the ADEA he may have had against the
Released Parties that may have existed on or prior to the date upon which he
executes this Agreement;

 

  • He understands that any claims under the ADEA that may arise after the date
this Agreement is executed by him are not waived;

 

  • He has carefully read and fully understands all of the terms and provisions
of this Agreement;

 

  • He is hereby advised to consult with an attorney of his choice before
entering into this Agreement. Consultant is responsible for paying his
attorney’s fees and costs, if any. By signing this Agreement, Consultant
acknowledges that he has consulted or had an opportunity to consult with an
attorney or a representative of his choosing, if any, and he is not relying on
any advice from the Company or its agents or attorneys in his decision to
execute this Agreement;

 

5



--------------------------------------------------------------------------------

  • He is receiving consideration for his waiver of claims under the ADEA that
is in addition to anything of value to which he is already entitled;

 

  • He has a period of seven (7) days following his execution of this Agreement
to revoke this Agreement (“Revocation Period”) by delivering a letter of
revocation to Robyn Ewing, at One Williams Center, Tulsa, OK 74172 or
robyn.ewing@williams.com; and

 

  • He understands that this Agreement shall not become effective and
enforceable until the Revocation Period has expired (“Effective Date”).

6. No Release of Vested Benefits or Health and Welfare Benefits. Consultant does
not, by signing this Agreement, release or discharge any right to any vested,
deferred benefit in any qualified employee benefit or incentive plan which
provides for retirement, pension, savings, thrift and/or employee stock
ownership or any benefit due Consultant as a participant in any employee health
and welfare plan, as such terms are used under ERISA, maintained by any of the
Released Parties which employed Consultant. Consultant’s rights under any such
employee benefit or incentive compensation plan shall be governed by the terms
of such plan. Consultant understands and acknowledges, however, that pursuant to
the Company’s PTO Policy, Consultant will not accrue any additional PTO while
performing services as a consultant under this Agreement.

7. Confidentiality/Company Property.

(a) Consultant shall keep confidential the existence of this Agreement, its
terms, contents, conditions, proceedings and negotiations, he will make no
statements or representations relating thereto, except to his attorney or tax
advisor, his spouse, or as may otherwise be allowed or required by law.

(b) Consultant shall not, at any time during or after the Consulting Period,
make use of or disclose, directly or indirectly, any (i) trade secret or other
confidential or secret information of Williams or (ii) other technical,
business, proprietary or financial information of Williams not available to the
public generally or to the competitors of Williams (“Confidential Information”),
except to the extent that such Confidential Information (A) becomes a matter of
public record or is published in a newspaper, magazine or other periodical
available to the general public, other than as a result of any act or omission
of Consultant, (B) is required to be disclosed by any law, regulation or order
of any court or regulatory commission, department or agency, provided that
Consultant gives prompt notice of such requirement to Williams to enable
Williams to seek an appropriate protective order, or (C) is necessary to perform
properly Consultant’s duties under this Agreement.

(c) Promptly following the earlier of the expiration of the Consulting Period or
the termination of this Agreement by Williams or Consultant, Consultant shall
surrender to Williams all records, memoranda, notes, plans, reports, computer
tapes and software and other documents and data which constitute Confidential
Information which he may then possess or have under his control (together with
all copies thereof).

 

6



--------------------------------------------------------------------------------

(d) Consultant acknowledges that this Paragraph 7 is a separate agreement, and
the Company is granted the right of specific performance to enforce the
provisions of this Paragraph 7. Consultant also acknowledges that this Paragraph
7 is a material term of this Agreement and that its breach could result in
damage to the Company that may be difficult to ascertain and that upon any such
breach or in reasonable anticipation of any such breach, the Company will be
entitled to an order of any court of competent jurisdiction to enjoin such
breach.

8. Noncompetition, Nonsolicitation, and Noninterference. In exchange for the
consideration provided in this Agreement, during the term of this Agreement and
for a period of two (2) years following the earlier of the expiration of the
Consulting Period or the termination of this Agreement by Williams or
Consultant, Consultant will not, directly or indirectly, either for himself or
any other person:

(a) In a material way, engage or invest in, own, manage, operate, finance,
control, or participate in the ownership, management, operation, financing, or
control of, be employed by, associated with, or in any manner connected with, or
render services or advice to, any business within the United States and Canada
(i) engaged in any businesses or activities in which the Company is developing
or engaged during the Consulting Period or (ii) that would otherwise compete
with any business or activities in which the Company is developing or engaged
during the Consulting Period;

(b) Induce or attempt to induce any employee of the Company or its affiliates to
leave the employ of the Company or its affiliates or employ, or engage as an
independent contractor, or otherwise, any employee of the Company or its
affiliates; or

(c) Induce or attempt to induce any consultant, customer, supplier, or business
relation of the Company or its affiliates to cease doing business with the
Company or its affiliates, or in any way solicit the business of or interfere
with the relationship between the Company or its affiliates and, any consultant,
supplier, or business relation of the Company or its affiliates.

Consultant agrees and acknowledges that the foregoing covenants are reasonable
with respect to their duration, geographical area, and scope and will not in any
way prevents Consultant from obtaining employment or earning the livelihood to
which he is accustomed. In the event of a breach by Consultant of any of the
foregoing covenants, the term of such covenant will be extended by the period of
the duration of such breach.

Notwithstanding the provisions of Paragraph 8 to the contrary, Consultant may
act as a director, stockholder, investor or employee of or consultant to any
corporation or enterprise with regard to the business or businesses referred to
above with the prior written consent of Williams, such consent not to be
unreasonably withheld. Consent is expressly given for Consultant’s existing
services as a director for Piedmont Natural Gas.

 

7



--------------------------------------------------------------------------------

9. Enforcement. The parties agree that Williams would be damaged irreparably in
the event that any provision of Paragraph 7 or 8 of this Agreement was not
performed in accordance with its terms or was otherwise breached and that money
damages would be an inadequate remedy for any such nonperformance or breach.
Accordingly, Williams and its successors and permitted assigns shall be
entitled, in addition to other rights and remedies existing in their favor, to
an injunction or injunctions to prevent any breach or threatened breach of any
of such provisions and to enforce such provisions specifically (without posting
a bond or other security).

10. Consultant’s Miscellaneous Covenants. By signing this Agreement, Consultant
covenants, agrees, represents and warrants that:

(a) Consultant has not filed and will not in the future file any lawsuits,
complaints, petitions or accusatory pleadings in a court of law against any of
the Released Parties based upon, arising out of or in any way related to any
event or events occurring prior to the signing of this Agreement, including,
without limitation, his employment with any of the Released Parties or the
termination thereof;

(b) This Agreement specifically includes, without limitation, all claims
asserted by or on behalf of Consultant against any of the Released Parties,
together with all claims which might have been asserted by or on behalf of
Consultant in any suit, claim (known or unknown), or grievance against any of
the Released Parties for or on account of any matter or things whatsoever up to
and including the date Consultant signs this Agreement; and

(c) Consultant has not heretofore assigned or transferred, or purported to
assign or transfer, to any person or entity, any claim or any portion thereof or
interest therein and acknowledges that this Agreement shall be binding upon
Consultant and upon his heirs, administrators, representatives, executors,
successors, and assigns, and shall inure to the benefit of the Released Parties
and each of them, and to their heirs, administrators, representatives,
executors, successors, and assigns.

11. No Admission of Liability. Notwithstanding the provisions of this Agreement
and the payments to be made by Company to Consultant hereunder, Released Parties
do not admit any manner of liability to Consultant. This Agreement has been
entered into as a means of settling any and all disputes that have or may have
arisen between Released Parties and Consultant.

12. No Tax Advice. Consultant agrees and acknowledges that the Company has made
no representations to him regarding the tax consequences of the money paid
pursuant to this Agreement, and that he shall rely upon his own tax advice with
respect to any taxes owed on any of such monies. Consultant shall be solely
responsible for the payment of any federal, state or local taxes owed by
Consultant as a result of his receipt of money or benefits paid pursuant to this
Agreement.

 

8



--------------------------------------------------------------------------------

13. Indemnification and Hold Harmless. Pursuant to Article VIII of the Bylaws of
The Williams Companies, Inc., and to the extent permitted by law, Company will
defend and indemnify Consultant with regard to claims brought against Consultant
by third parties and arising from actions taken by Consultant in his capacity as
an officer and agent of Company. Consultant, however, shall hold harmless
Williams, its subsidiaries and affiliates, and its and their respective
shareholders, officers, directors, employees and attorneys against any damage,
injury, death, claim, loss, charge or expense (including, without limitation,
attorneys’ fees and court costs and the costs of investigation) of any party,
including Consultant, arising out of or relating to, or claimed to arise out of
or relate to, Consultant’s gross negligence or willful misconduct in performing
consulting services in accordance with this Agreement.

14. Binding Effect. By signing this Agreement, the parties agree and acknowledge
that they have carefully read and fully understood the contents of this
Agreement, and that this Agreement has been freely signed by the party executing
this Agreement. This Agreement is binding upon and shall inure to the benefit of
the parties hereto and their respective successors, assigns, personal
representatives, officers, directors, agents, attorneys, parents, subsidiaries
and affiliates.

15. Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto pertaining to the facts and matters stated herein and
supersedes any and all prior understandings, agreements or representations or
understandings, whether written or oral, prior to the date hereof.

16. Governing Law and Venue. This Agreement and the rights and obligations
hereunder shall be construed in all respects in accordance with the internal
laws of the State of Texas without reference to the conflict of laws provisions
thereof. Should any provision of this Agreement be found or declared or
determined by a court of competent jurisdiction to be invalid, the validity of
the remaining parts, terms or provisions shall not be affected thereby and any
such invalid part, term or provision shall be deemed not to be a part of this
Agreement. Any litigation concerning this Agreement or the facts or matters
described herein shall be brought only in a court of competent jurisdiction in
Tulsa County, Tulsa, Oklahoma, and the parties hereby waive personal
jurisdiction and any objections to venue.

17. Amendment of Agreement. This Agreement may not be modified or amended except
by an instrument in writing signed by both Consultant and a duly authorized
representative of Company.

18. Headings. The headings of paragraphs or subparagraphs herein are included
solely for convenience or reference and will not control the meaning or
interpretation of any of the provisions of this Agreement.

 

9



--------------------------------------------------------------------------------

19. Severability. In the event that the covenants or agreements Consultant has
made herein are determined by any court of competent jurisdiction to be invalid
or unenforceable by reason of their extending over too great a geographical
area, by reason of their being too extensive in any other respect, or for any
other reason, such covenants shall be interpreted to extend only over the
maximum geographical area as to which they may be enforceable and/or to the
maximum extent in all other respects as to which they may be enforceable, all as
determined by such court. If any such covenant or agreement is so held to be
invalid or unenforceable, the other covenants and agreements will remain in full
force and effect.

20. Notices. Any and all notices required to be sent pursuant to the terms of
this Agreement will be sent by registered or certified mail or be personally
delivered to the parties hereto at the following addresses or such other
addresses as they may designate:

 

From Consultant to Williams:    

Williams Companies, Inc.

One Williams Center

Tulsa, OK 74172

Attention: Robyn Ewing

 

From Williams to Consultant:    

Phillip D. Wright

       

 

[Address]

       

 

[City, State, Zip]

The parties hereto knowingly and voluntarily executed this Consulting Agreement
and Release as of the date first set forth above:

 

THE WILLIAMS COMPANIES, INC. By:   /s/ Robyn Ewing  

Robyn Ewing

Senior Vice President, Strategic Services and

Administration and Chief Administrative Officer

 

/s/ Phillip D. Wright Phillip D. Wright

 

10